Exhibit 10.1.1

LENDER JOINDER AGREEMENT

THIS LENDER JOINDER AGREEMENT (this “Agreement”) dated as of September 21, 2006
to the Credit Agreement referenced below is among GFI GROUP INC., a Delaware
corporation (“GFI”), GFI HOLDINGS LIMITED, a company incorporated under the laws
of England and Wales (the “Foreign Borrower”, together with GFI, the
“Borrowers”), the Guarantors identified on the signature pages hereto, BANK OF
MONTREAL (the “New Lender”) and BANK OF AMERICA, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”).

WITNESSETH

WHEREAS, a credit facility has been extended to the Borrowers pursuant to the
terms of that certain Credit Agreement (as amended, modified and supplemented
from time to time, the “Credit Agreement”) dated as of February 24, 2006 among
the Borrowers, the Guarantors, certain financial institutions from time to time
party thereto, as lenders (the “Lenders”) and the Administrative Agent;

WHEREAS, pursuant to Section 2.02(f) of the Credit Agreement, GFI has the right
to increase the Aggregate Revolving Commitments by up to $50 million with new
Commitments; and

WHEREAS, the New Lender has agreed to provide a $25,000,000 Revolving Commitment
(the “Facility Increase”) under the Credit Agreement.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.             Defined Terms.  Capitalized terms used herein but not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

2.             Revolving Commitment.  The New Lender hereby agrees that from and
after September 28, 2006 the New Lender shall have a Revolving Commitment of
$25,000,000 under the Credit Agreement.  The Borrowers, the Guarantors and the
New Lender hereby acknowledge, agree and confirm that the New Lender shall from
and after September 28, 2006 be deemed to be a party to the Credit Agreement and
a “Lender” for all purposes of the Credit Agreement and the other Loan
Documents, and shall have all of the rights and obligations of a Lender under
the Credit Agreement and the other Loan Documents as if the New Lender had
executed the Credit Agreement.  For the avoidance of doubt, the parties hereto
agree that the New Lender will not become a party to the Credit Agreement and
have a Revolving Commitment thereunder until September 28, 2006.

3.             Conditions Precedent.  This Agreement shall be effective as of
the date hereof upon satisfaction of each of the following conditions precedent:


--------------------------------------------------------------------------------




(a)           receipt by the Administrative Agent of this Agreement executed by
the Borrowers, the Guarantors, the New Lender and the Administrative Agent; and

(b)           receipt by the Administrative Agent of a certificate dated as of
the date hereof from each Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to the Facility
Increase and (ii) in the case of GFI, certifying that, before and after giving
effect to the Facility Increase, (A) the representations and warranties
contained in Article VI of the Credit Agreement and in the other Loan Documents
are true and correct in all material respects on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of such certificate, the representations and
warranties contained in subsections (a) and (b) of Section 6.05 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.01 of the Credit
Agreement and (B) no Default or Event of Default exists.

4.             Notices.  The applicable address, facsimile number and electronic
mail address of the New Lender for purposes of Section 11.02 of the Credit
Agreement are as set forth in the Administrative Questionnaire delivered by the
New Lender to the Administrative Agent and GFI on or before the date hereof or
such other address, facsimile number and electronic mail address as shall be
designated by the New Lender in a notice to the Administrative Agent and GFI.

5.             Reaffirmation of Guaranty.  Each Guarantor (a) acknowledges and
consents to all of the terms and conditions of this Agreement, (b) affirms all
of its obligations under the Loan Documents and (c) agrees that this Agreement
and all documents executed in connection herewith do not operate to reduce or
discharge such Guarantor’s obligations under the Loan Documents.

6.             Governing Law.  This Agreement shall be deemed to be a contract
made under, and for all purposes shall be construed in accordance with, the laws
of the State of New York.

7.             Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one contract.

[Signature Pages Follow]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrowers, the Guarantors, the New Lender and the
Administrative Agent have caused this Agreement to be executed by their officers
thereunto duly authorized as of the date hereof.

GFI:

GFI GROUP, INC.

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

FOREIGN BORROWER:

GFI HOLDINGS LIMITED,

 

a company incorporated under the laws of England
and Wales

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

DOMESTIC GUARANTORS:

GFI GROUP LLC,

 

a New York limited liability company

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

GFINET INC.,

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

GFI BROKERS LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

INTERACTIVE VENTURES LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

 

Name:

 

Title:

 


--------------------------------------------------------------------------------




 

FENICS SOFTWARE INC.,

 

a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

FOREIGN GUARANTORS:

FENICS LIMITED,

 

a company incorporated under the

 

laws of England and Wales

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

FENICS SOFTWARE LIMITED,

 

a company incorporated under the

 

laws of England and Wales

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

GFINET EUROPE LIMITED,

 

a company incorporated under the

 

laws of England and Wales

 

 

 

By:

 

 

 

Name:

 

Title:

 


--------------------------------------------------------------------------------




 

NEW LENDER:

BANK OF MONTREAL

 

 

 

By:         Bank of Montreal – Chicago Branch

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

By:         Bank of Montreal – London Branch

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

ADMINISTRATIVE AGENT:

               BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

Title:

 


--------------------------------------------------------------------------------